Citation Nr: 1315393	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  10-15 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2012, the Board remanded this claim for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

The Veteran has at least one disability ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more; these service-connected disabilities preclude the Veteran from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2012).






	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II. Entitlement to a Total Disability Rating Based on Individual Unemployability (TDIU)

The Veteran is seeking a total disability rating based on individual unemployability (TDIU).  Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has multiple severe-connected disabilities.  The Veteran's posttraumatic stress disorder (PTSD) is rated as 70 percent disabling, his residuals of a shell fragment wound to the left leg and foot are rated as 20 percent disabling, residuals of a shell fragment wound to the mastoid region with retained foreign bodies are rated as 10 percent disabling, shell fragment wound scars of the left scapula, deltoid, elbow regions, and left lower extremity are rated 10 percent disabling, tinnitus is rated as 10 percent, shell fragment wounds of the left scapula, deltoid and elbow regions are rated noncompensably disabling, shell fragment wounds of the back and buttocks with well-healed scars are rated noncompensably disabling, and right ear hearing loss is rated noncompensably disabling.  The combined rating for all his service-connected disabilities is 80 percent.  See 38 C.F.R. § 4.25, 4.26(b).  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his physical disabilities.

In September 2012, a VA medical opinion was obtained.  The examiner opined that the Veteran's PTSD does not render him unable to secure and maintain gainful employment.  The examiner explained that the Veteran's medication was helping with symptoms and it was noted that he worked in the same job for 23 years until choosing to resign in 2009 due to physical health problems; it was also noted that he got along with coworkers and there was no indication that his PTSD significantly interfered with his employment.  

The Veteran was afforded VA examinations for his hearing loss and tinnitus in January 2013.  The examiner opined that the Veteran's hearing loss and tinnitus did not limit the Veteran's ability to function in an occupational environment.  

The Veteran was afforded a VA examination for his residuals of shell fragment wounds in January 2013.  The examiner opined that due to the Veteran's muscle injuries and the increased pain, especially in the left shoulder region and left lower extremity, he is unable to secure and maintain employment that is physically demanding, specifically employment that requires heavy lifting or frequent ambulation.  The examiner continued, stating that while sedentary labor is not impacted by the Veteran's muscle injuries alone, of note, the Veteran completed a high school education and given his employment history, he would be a relatively poor candidate for vocational rehabilitation as he most recently worked in construction and for the railroad.

The Veteran was afforded a VA examination for his PTSD in January 2013.  The examiner opined that it would be very difficult for the Veteran to obtain or maintain employment at this time as he is in significant pain, and the Veteran's career was in the construction industry, requiring physical stamina and capability, which appear to be declining.  The examiner stated that the Veteran's ability to cope with anxiety is also declining and that although his medication is helping, being around people is difficult for him.  The examiner stated that although most of the symptoms contributing to his claim for unemployability are physical/medical in nature, he also has significant anxiety from his PTSD.  The examiner concluded that together, these symptoms are creating credible barriers to employment for the Veteran.  

The Veteran asserts that his service-connected disabilities, particularly his muscle injuries and PTSD, prevent him from maintaining employment.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board finds the evidence is at least in equipoise.  It is noted that the Veteran currently has a combined disability rating of 80 percent and has severe disabilities involving his psychiatric disorder and residuals of shell fragment wounds.  Although the January 2013 examiner opined that the Veteran should be able to complete sedentary work, the Board notes that the examiner also noted that the Veteran was not a good candidate for vocational rehabilitation and has worked mainly physical jobs in the past.  Furthermore, the January 2013 VA examiner stated the Veteran experiences significant anxiety being around people and it would be very difficult for the Veteran to obtain or maintain employment at this time.  

Considering all evidence of record, the Board finds that the evidence is at least in equipoise that the Veteran is precluded from working due to his service-connected disabilities.  Multiple VA examiners have opined that due to his muscle injuries and PTSD he is unable to maintain employment.  Therefore, considering the severity of the Veteran's disabilities and resolving all doubt in favor of the Veteran, the Board finds the Veteran is entitled to TDIU.


ORDER

Entitlement to TDIU is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


